DETAILED ACTION
Allowable Subject Matter
1.    Claims 1 and 6-20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,9,14 and 16  ,which include,
an ophthalmic imaging optical system having, the first reflection surface and the second reflection surface are formed with rotational symmetry about the optical axis, the first optical unit is disposed such that light from the pupil of the subject eye is transmitted through a refracting surface which is concave relative to the subject eye and is disposed closest to the subject eye and reflected by the first reflection surface and the second reflection surface and passed through the aperture portion of the first reflection surface and  the first reflection surface is a reflective surface that is formed in a concave shape and  the second reflection surface is a reflective surface that is formed in a convex shape and includes an aperture centered on the optical axis and  the first and second reflection surfaces form an annular image of a portion of the subject eye, -2- 4881-5409-0244.1Atty. Dkt. No. 122084-0104 the first reflection surface is a reflective surface formed at a surface of a material with a refractive index greater than 1, and reflects light that is incident through the material with the refractive index greater than 1, and the second reflection surface includes an aperture portion that transmits light at a central portion thereof containing the optical axis (claim 1); the first optical unit and the second optical unit are formed so as to satisfy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/24/2021